Citation Nr: 0740661	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-19 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION 

The veteran had active service from September 1969 to April 
1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington which denied entitlement to the benefits sought.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The veteran does not have hearing loss disability in 
either ear.    

3.  The competent evidence of record does not establish a 
link between any current bilateral disability of the feet and 
the veteran's active service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).

Service connection for bilateral disability of the feet is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied by 
letters sent to the veteran in June 2002 and September 2005.  
The June 2002 letter told him what VA would do, including 
obtaining records from a federal agency, and what he should 
do.  Subsequent to the initial AOJ decision the September 
2005 letter, although treating the issues as that of 
reopening a claim with new and material evidence, also 
advised him of the standards for establishing service 
connection for hearing loss and of the substantive reasons 
for the denial of service connection for hearing loss and a 
foot disability.  The letter informed the appellant of what 
evidence was required to substantiate the claims and also 
asked him to submit evidence and/or information in her or his 
possession.  Although the 2005 notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in October of 2006 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

Notice with regard to ratings and effective dates was 
provided in a March 2006 letter, subsequent to the initial 
rating action.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, because the claims are being denied below, 
such issues are moot, and there is no prejudice to the 
veteran by reason of the delayed Dingess notice.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and service 
medical records, and the veteran was provided an opportunity 
to set forth his or her contentions during the hearing before 
the undersigned Veterans Law Judge in May 2007.  The veteran 
was afforded VA medical examination in June and July of 2002.  
Significantly, neither the veteran nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pertinent Laws and Regulations

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

In order for service connection to be granted, there must be 
competent evidence showing: (1) the existence of a current 
disability; (2) in service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006); Disabled American Veterans v. Secretary 
of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); 
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
If the veteran fails to demonstrate any one element, denial 
of service connection will result.  Disabled Am. Veterans, 
supra; Coburn, supra. 

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease 
is presumed under the law to have had its onset in service 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether the veteran has a service- 
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(2007), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

Analysis

Bilateral Hearing Loss

A review of the veteran's military service records does not 
indicate that the veteran complained of or was treated for 
problems with hearing during active service, nor does it show 
the veteran was found to have a hearing loss disability.  

Service medical records indicate that a preinduction 
audiologic examination was conducted in January of 1969.  At 
that time the veteran had no ratings of 40 decibels or 
greater, and no ratings of 26 decibels or greater; decibel 
levels ranged from -5 to 10.  Speech recognition scores were 
not recorded.  

An audiologic examination was also conducted at the time of 
the veteran's separation from service in April of 1971.  At 
that time the veteran's test results included no ratings 
higher than 40 and only one rating higher than 26 on the 
right, and no rating higher than 26 on the left in the 500 to 
4000 Hertz (hz) range.  Decibel levels ranged from 10 to 30.  
Speech recognition scores were not recorded. 

Post-service,  the VA conducted an audiologic examination in 
July of 2002.   The veteran had no scores above 40 for either 
ear, and no scores above 26 on the right.  The veteran had 
two scores above 26 on the left, specifically 35 db at 3000 
hz and at 4000 hz.  Speech recognition scores were 100 
percent on the right and 100 percent on the left.  The 
examiner offered the opinion that "using current VA 
criteria, veteran's hearing acuity is WNL [within normal 
limits] right and left."  

As noted above, impairment in hearing acuity is not 
considered a disability for purposes of an award of service 
connection unless audiometric test results including speech 
recognition scores have reached a certain level.  In this 
case the veteran has not been shown to have hearing loss to a 
degree required to establish the presence of hearing loss 
disability for VA compensation purposes.  

The Board has also considered the veteran's own assertions.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to etiology and a 
medical diagnosis competent, nor is he competent to establish 
a hearing loss disability as defined by the regulation.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Bilateral Foot Disability.  

A review of the veteran's service medical ecords reveals that 
in May of 1970 the veteran sought medical treatment for pain 
in his left foot.   Records indicate that the veteran twisted 
his ankle and demonstrated tenderness over the medial aspect.  
The veteran's ankle was wrapped and he was placed on limited 
duty for three days.  With the exception of a plantar wart, 
no additional medical treatment for the right or left foot is 
indicated.   

VA treatment records show that post-service, the veteran 
sought treatment for bilateral foot pain in March of 2001.  
By history, the veteran reported more pain on the left than 
the right over the past ten years or so.   The examiner also 
indicated that the veteran was a high level golfer who had 
tried out for the professional tour in the past.  The 
examiner recorded that the veteran "..notes this pain 
usually after long days of golf."  The examiner's impression 
was bilateral foot pain secondary to gastrocnemius equinis 
contracture and midfoot instability.  

In March of 2002 the veteran consulted with a physican's 
assistant regarding complaints of pain and swelling in his 
left second toe.  The veteran reported a history of high uric 
acid levels.  The assessment was possible gouty arthritis. 

A VA examination of the veteran's feet was conducted in June 
of 2002.  By history, the veteran reported that after 
entering the service he was not issued boots and preformed 
his duties in shoes.  When he was issued boots, they were too 
small which caused him problems with his feet.  The veteran 
reported that his left foot had swollen in January and that 
the swelling did not go down until March.  The veteran also 
stated that he had been issued arch supports which he did not 
wear.  The examiner noted a normal examination of the left 
foot with no change from x-rays conducted in 2001.  The 
examiner's diagnoses were bilateral pes planus deformity with 
metatarsalgia of the right foot, fungal infection of the 
right foot, and gout. 

In July of 2002 the veteran obtained a podiatric 
consultation.  The physician recorded that the veteran 
complained of pain on the left foot on the plantar aspect and 
swelling on the dorsal aspect, of six month duration.  The 
veteran was also noted to have a history of elevated uric 
acid.  X-rays were conducted and the impression was a normal 
examination of the left foot.  It was the physician's opinion 
that the veteran "probably" had a ruptured flexor plate, 
but no clinical signs of gout, and the veteran was instructed 
to wear protective orthoses at all times.  

Additional records in the file include a May 2003 visit with 
a private orthopedist, who was requested to give a second 
opinion regarding ongoing left foot pain and the possible 
relationship to military service.  The veteran described his 
pain as mild, intermittent, and ongoing since service.  He 
also described pain of 6 months' duration with swelling over 
the medial aspect of the left foot.  The examiner noted a 
normal gait and arch position.  X-rays were reviewed and 
found to be essentially normal.  The examiner's impression 
was left second metatarsophalangeal joint synovitis, 
resolving, and foot pain suggestive of Morton's neuroma, 
"although there are no obvious signs today."  

In terms of opinion, the orthopedist stated that the 
veteran's left lateral foot pain "could be" related to the 
use of restrictive/compressive foot wear, although he also 
stated that "It would be unusual for it to take 35 years to 
manifest to the point of requiring further treatment, but 
this is a possibility.  With respect to his MTP synovitis, I 
do not believe this is related to any sort of old injury."  

The fact that there is a thirty-one year gap in medical 
evidence between the time of the veteran's separation and the 
earliest documented foot treatment is also relevant.   The 
absence of medical records documenting the presence of a 
disorder over a long period of time is a factor for the Board 
to consider in reaching a determination on the claim and 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The veteran has visited a number of physicians and received a 
variety of diagnoses.  However, despite the number of 
physicians consulted, there is no opinion of record that 
establishes that the veteran's current foot complaints are at 
least as likely as not related to the veteran's active 
service.   Absent such an opinion, the Board is compelled to 
find that the record does not contain competent evidence 
showing a causal relationship between the current disability 
and a disease or injury incurred or aggravated during active 
service.  The veteran, as noted above, is not competent to 
provide an opinion as to medical causation.  The May 2003 
examiner's opinion is speculative at best; overall, it 
suggests that his foot conditions are not related to service.

Therefore, based upon the above, the Board concludes that 
there is a preponderance of evidence against a finding of 
service connection.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for bilateral foot 
disability is denied.  



____________________________________________
Holly E. Moehlmann 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


